GREEN FOREST MANAGEMENT CONSULTING INC. FORM OF PROMISSORY NOTE TWD $ Dated: March 31, 2015 For value received, and pursuant to the Land Sale and Purchase Agreement dated March 31, 2015, Green Forest Management Consulting Inc. promises to pay the Seller of certain lots of land in Zaoqiao Township and Touwu Township, Miaoli County, Taiwan (R.O.C.), Yu, Chien-Yang (the "Land Seller") the sum of One Hundred Ninety Two Million Sixty Thousand New Taiwan Dollars (TWD $ ). The Land Seller's ownership interest in this Promissory Note is detailed on Annex A to this Promissory Note. The sum shall be repaid to the Land Seller on or before March 31, 2015 according to the instructions of the Land Seller. Green Forest Management Consulting Inc. By: /s/ Chiang, Yu-Chang Chiang, Yu-Chang Director Green Forest Management Consulting Inc. Rm. B302C, 3F.-2, No. 185, Kewang Rd. Longtan Township, Taoyuan County 325 Taiwan (R.O.C.) 1 Annex A PROMOSSORY NOTE HOLDERS Note Holder Land Lot Land Number (m2) Total Area of Registered Land Value of Interest (TWD) Yu, Chien-Yang Dataoping Section, Zaoqiao Township 86-1, 86-3, 90, 698-1, 699-6, 699-7, 699-8, 699-9, 699-10, 699-11, 699-18, 699-27 35,251 76,435 $192,060,000 Laotianliao Section, Touwu Township 414-2, 414-3, 421-1, 426, 432-12, 432-11 41,184
